Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant office action having application number 16551726, filed on 8/27/2019, has claims 1-24 pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/27/2019 and 11/26/2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 1 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10496606.  Although the conflicting claims are not identical, they are not patentably distinct from each other.
Claim 9 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 13 of U.S. Patent No. 10496606.  Although the conflicting claims are not identical, they are not patentably distinct from each other.
Claim 17 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 14 of U.S. Patent No. 10496606.  Although the conflicting claims are not identical, they are not patentably distinct from each other.





Patent No. 10496606
1. An information processing device, comprising: circuitry configured to convert content meta-information managed by a plurality of different management systems into a common schema, generate a prediction model based on the commonized content meta information and content purchase history information in respective management systems; and recommend a combination of content to be recommended and a user to whom the content is to be recommended, wherein the user was registered in one of the respective management systems.
9. A method, comprising: converting content meta-information managed by a plurality of different management systems into a common schema; generating a prediction model based on the commonized content meta information and content purchase history information in respective management systems; and recommending a combination of content to be 

17. A non-transitory computer-readable storage medium storing executable instructions which when executed by circuitry perform a method, the method comprising: converting content meta-information managed by a plurality of different management systems into a common schema; generating a prediction model based on the commonized content meta information and content purchase history information in respective management systems; and recommending a combination of content to be recommended and a user to whom the content is to be recommended, wherein the user was registered in one of the respective management systems.

13. An information processing method comprising: converting content meta-information managed by a plurality of different management systems into a common schema, using a processor; determining a combination of content to be recommended and a user to whom the content is to be recommended based on commonized content meta-information which is obtained by the conversion into the common schema and content purchase history information in the respective management systems; and determining a sales strategy of the content, wherein the sales strategy includes a promotion strategy of the content according to a sales period and an amount for sale, and 

14. A non-transitory computer-readable storage medium that stores computer executable instructions, which when executed by circuitry, cause the circuitry to perform a method comprising: converting content meta-information managed by a plurality of different management systems into a common schema; determining a combination of content to be recommended and a user to whom the content is to be recommended based on 


"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 
The application claim 1 does not contain specific limitations as shown in the patent claim 1; however, according to In re Goodman, the application claim 1 is generic to the species of information covered by claim 1 of the patent. Thus, the generic invention is anticipated by the species of the patented invention.
The application claim 9 does not contain specific limitations as shown in the patent claim 13; however, according to In re Goodman, the application claim 9 is generic to the species of information covered by claim 13 of the patent. Thus, the generic invention is anticipated by the species of the patented invention.
The application claim 17 does not contain specific limitations as shown in the patent claim 14; however, according to In re Goodman, the application claim 17 is generic to the species of information covered by claim 14 of the patent. Thus, the generic invention is anticipated by the species of the patented invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7-9, 12, 15-17, 18, 20 and 23-24 are rejected under 35 USC 102(a)(1) as being anticipated by Poteet et al. (US 10108697 B1) (hereinafter Poteet).

As per claims 1, 9 and 17, Poteet discloses convert content meta-information managed by a plurality of different management systems into a common schema [Certain text features may be normalized by converting them to a standard form so that they are comparable, Col. 1, line 26], generate a prediction model based on the commonized content meta information and content purchase history information in respective management systems; and recommend a combination of content to be recommended and a user to whom the content is to be recommended, wherein the user was registered in one of the respective management systems [generate a common event document list comprising sets of documents in the document collection whose event similarity scores with each other are above a similarity threshold. The similarity threshold, may comprise for example but without limitation, sharing at least two text features in common or having a weighted comparison score above some figure depending on the scoring method used, col. 8, line 21]. 

As per claims 4, 12 and 20, Poteet discloses wherein the prediction model is generated further based on behavior tendency information, preference information, or viewing attitude feature information included in commonized user profile information [presenting the common event document list, matching text features, non-matching text features, or a combination thereof to a user, col. 11, line 35].


As per claims 7, 15 and 23, Poteet discloses wherein the circuitry is configured to acquire the user's behavior on a website as behavior history information, and the behavior history information is used in the prediction model [generate a common event document list comprising sets of documents in the document collection whose event similarity scores with each other are above a similarity threshold. The similarity threshold, may comprise for example but without limitation, sharing at least two text features in common or having a weighted comparison score above some figure depending on the scoring method used, col. 8, line 21].

As per claims 8, 16 and 23, Poteet discloses wherein the behavior history information includes information indicating that the user read the website, and information that the user selected a weblink within the website [Fig. 2].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5-6, 10, 13-14, 17 and 21-22 are rejected under 35 USC 103(a) as being unpatentable over Poteet et al. (US 10108697 B1) (hereinafter Poteet) in view of Crutchfield (US 20150112826 A1) (hereinafter Crutchfield).

As per claims 2, 10 and 17, the rejection of claim 2 is incorporated by claim 1 above. However Poteet does not discloses wherein the prediction model is a cooperative filtering model in which the content is predicted based on the content purchase history information of another user, having a similar preference as the user. On the other hand, Crutchfield discloses wherein the prediction model is a cooperative filtering model in which the content is predicted based on the content purchase history information of another user, having a similar preference as the user [The Passport server 1602 may select and forward to the in-store server 1611 the most relevant information and sales strategy personalized for the shopper. The in-store server 1611 could then control the intelligent fixture 1612, real-time product tags 1614, and/or advisor tablet 1616 to provide personalized assistance and recommendation to the shopper, paragraph 248]. Therefore it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Poteet and Crutchfield in order to allow customer to place an order in the very same location the customer demonstrated the product or solution, thus improving convenience for the customer and avoiding forcing the customer to wait in a check-out line. The retailer effectively unifies and enhances the shopping experience and creates more opportunity for sales.

As per claims 5, 13 and 21, the rejection of claim 5 is incorporated by claim 1 above. However Poteet does not disclose wherein the prediction model is further generated based on a sales strategy of the content. On the other hand Crutchfield discloses wherein the prediction model is further generated based on a sales strategy of the content [retail stores usually obtain specific information from and make customized recommendations to only a fraction of the vendor's customers, paragraph 8]. Therefore it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Poteet and Crutchfield in order to allow customer to place an order in the very same location the customer demonstrated the product or solution, thus improving convenience for the customer and avoiding forcing the customer to wait in a check-out line. The retailer effectively unifies and enhances the shopping experience and creates more opportunity for sales.

As per claims 6, 14 and 22,  Poteet discloses wherein the prediction model is further generated based on the behavior tendency information and the sales strategy [presenting the common event document list, matching text features, non-matching text features, or a combination thereof to a user, col. 11, line 35]. 

Allowable Subject Matter
Claims 3, 11 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOOSHA ARJOMANDI whose telephone number is (571)272-9784.  The examiner can normally be reached on (571)272-9784.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571)272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOOSHA ARJOMANDI/               Primary Examiner, Art Unit 2167